     8:18-cv-02952-DCC       Date Filed 04/22/19     Entry Number 17     Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                         ANDERSON/GREENWOOD DIVISION
 UNITED STATES OF AMERICA                    )
 ex rel. TRACY HAWKINS and TRACY             )
 HAWKINS individually,                       )     Civil Action No.: 8:18-cv-02952-DCC
                                             )
       Plaintiffs,                           )
                                             )
                vs.                          )
                                             )
 PAIN MANAGEMENT ASSOCIATES                  )
 OF THE CAROLINAS, LLC and                   )
 CHRISTOPHER RUBEL, M.D.,                    )
                                             )
       Defendants.                           )

             UNITED STATES’ MOTION TO CONSOLIDATE CASES

      On March 1, 2019, the United States partially intervened in this case, and this Court

lifted the seal. (ECF 13, 14). On that same date, the United States partially intervened in

two related qui tam cases, which this Court has also unsealed. See United States ex rel.

Matthewson v. Dr. Daniel A. McCollum, et al., No. 6:17-CV-01190-DCC (D.S.C. filed

May 5, 2017), at ECF 42, 43 (“Matthewson”), and United States ex rel. Rauch, et al. v.

Oaktree Medical Centre, P.C., et al., No. 6:15-cv-01589-DCC (D.S.C. filed April 10,

2015), at ECF 77, 78. (“Rauch”). Pursuant to Rule 42(a)(2) of the Federal Rules of Civil

Procedure, the United States respectfully moves this Court to administratively consolidate

the above-captioned case with the Mathewson and Rauch cases on the grounds that these

cases involve a common question of law and fact, and are all docketed with this Court. The

Matthewson and Rauch cases were previously consolidated by an Order in case No. 6:15-
      8:18-cv-02952-DCC       Date Filed 04/22/19     Entry Number 17      Page 2 of 3




cv-01589-DCC, the designated lead case. (ECF 66) Relator, through her counsel, consents

to this request.

       A memorandum in support of this motion is included herein, and a proposed order

is submitted for the Court’s consideration.

             UNITED STATES’ MEMORANDUM IN SUPPORT OF ITS
                     MOTION TO CONSOLIDATE CASES

       Rule 42(a) permits a federal district court to consolidate separate cases when they

involve a common question of law or fact. Fed. R. Civ. P. 42(a). Consolidating the instant

case with the Rauch and Matthewson cases is appropriate because they each allege

violations of the False Claims Act, 31 U.S.C. § 3729–3733 (“FCA”) by a common

defendant, Pain Management Associates of the Carolinas, LLC. The common defendant

and the commonality among the alleged legal violations has led to a single investigation

by the United States, and the United States intends to file a single complaint in intervention

related to all three of these qui tam cases. Thus, administrative consolidation of these cases

as this juncture would promote procedural efficiency.

                                      CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the Court

grant its motion to consolidate the above-captioned qui tam case with United States ex rel.

Rauch, et al. v. Oaktree Medical Centre, P.C., et al., No. 6:15-cv-01589-DCC (D.S.C. filed

April 10, 2015), and United States ex rel. Matthewson v. Dr. Daniel A. McCollum, et al.,

No. 6:17-CV-01190-DCC (D.S.C. filed May 5, 2017).


                                              2
     8:18-cv-02952-DCC   Date Filed 04/22/19   Entry Number 17    Page 3 of 3




                                    Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    SHERRI A. LYDON
                                    United States Attorney
                                    District of South Carolina

                              By:   s/Elizabeth C. Warren
                                    JAMES LEVENTIS (#9406)
                                    ELIZABETH C. WARREN (#79872)
                                    Assistant United States Attorneys
                                    1441 Main Street, Suite 500
                                    Columbia, S.C. 29201
                                    Telephone (864) 282-2100

                                    MICHAEL D. GRANSTON
                                    TRACY L. HILMER
                                    YOLONDA CAMPBELL
                                    MICHAEL KASS
                                    Attorneys, Civil Division
                                    United States Department of Justice
                                    P.O. Box 261, Ben Franklin Station
                                    Washington, DC 20044
                                    (202) 532-4311

April 22, 2019                      Attorneys for the United States of America




                                       3
